                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KAREN POLSELLI, an individual;

                     Plaintiff,                              8:19CV503

       vs.
                                                              ORDER
UNITED STATES CITIZENSHIP &
IMMIGRATION SERVICES, an agency
of United States Department of
Homeland Security; and CHAD WOLF,
Acting Secretary;

                     Defendants.


      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. Plaintiff has not filed a return of service indicating service on
Defendants, and Defendants have not voluntarily appeared.


      Accordingly,


      IT IS ORDERED that plaintiff shall have until March 16, 2020 to show cause
why this case should not be dismissed pursuant to Federal Rule of Civil Procedure
4(m) or for want of prosecution. The failure to timely comply with this order may
result in dismissal of this action without further notice.

      Dated this 24th day of February, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
